COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                       NO. 02-15-00249-CV

CHRISTOPHER HOSKINS                              APPELLANT

                                 V.

RICCO FAMILY PARTNERS, LTD.                       APPELLEE

                               AND

                       NO. 02-15-00253-CV

DENNIS ECKEL                                     APPELLANT

                                 V.

RICCO FAMILY PARTNERS, LTD.                       APPELLEE

                              ----------

      FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                 TRIAL COURT NO. 14-01284-158

                              ----------
                           MEMORANDUM OPINION1

                                       ----------

      This is an appeal from an order denying special appearances filed by

appellants Christopher Hoskins and Dennis Eckel. Appellants bring three issues

challenging the trial court’s findings of fact and conclusions of law and

contending that appellee Ricco Family Partners, Ltd. failed to plead or produce

facts showing that the trial court has either general or specific jurisdiction. We

affirm.

                              Procedural Background

      Ricco initially sued Zimba Capital, G.P. in February 2014 seeking to quiet

title to property in Denton County. Ricco’s petition named appellants as persons

of interest who “may have an interest in the subject matter” of the suit. In May

2014, appellants each filed a document entitled “Absolute and Unconditional

Disclaimer,” in which they stated that they did not own or claim any “legal or

equitable right, title, or interest in the land.”2 Ricco later added appellants Vista


      1
          See Tex. R. App. P. 47.4.
      2
        Ricco does not contend in its brief that these filings resulted in a waiver of
the special appearance, and the trial court did not make such a finding in its
findings of fact. Because both filings identified the suit as an “in rem” action and
asserted that neither Hoskins nor Eckels owned any legal or equitable interest in
the land that was the subject of the original petition, they do not appear to be
inconsistent with a later denial of personal jurisdiction. See Exito Elecs. Co. v.
Trejo, 142 S.W.3d 302, 304 (Tex. 2004) (“[A] party enters a general appearance
when it (1) invokes the judgment of the court on any question other than the
court’s jurisdiction, (2) recognizes by its acts that an action is properly pending,
or (3) seeks affirmative action from the court.”).

                                           2
Ridge Limited Partners (the Limited Partnership) and Vista Ridge Corporation

(the Corporation) as parties to the suit. Appellants, who are California residents,

both filed special appearances. See Tex. R. Civ. P. 120a. They then filed a joint

conditional answer subject to their special appearances.

      After appellants filed their special appearances, Ricco filed a fourth

amended petition. In that petition, Ricco pled the following facts. In 2007 and

2008, it loaned the Limited Partnership a total of $1,075,000, evidenced by

promissory notes and secured by a deed of trust on property in Denton County.

Appellants, who are limited partners of the Limited Partnership and directors of

the Corporation, personally guaranteed the note. When appellants told Ricco

that the note would not be paid on its maturity date and that tax liens had been

filed on the property, Ricco began foreclosure proceedings.        Ricco provided

notice of the proceedings to Zimba, a second lienholder. The foreclosure took

place on July 5, 2011.

      After the foreclosure, Ricco, appellants, the Limited Partnership, and the

Corporation entered into a hold harmless agreement, and Ricco received a

quitclaim deed to the property. Because Zimba continued to claim an interest in

the property, Ricco filed this suit to quiet title.     In April 2014, Maracom

International filed a document in the Denton County records purporting to show

that Zimba had transferred its second lienholder interest to Maracom in 2010

and, therefore, that Maracom was the second lienholder at the time of the July

2011 foreclosure.   The sole director of both Maracom and Zimba is Steffen


                                        3
Waltz. Appellants along with Zimba, both Vista entities, and Waltz represented in

July 2011 that Zimba was the second lienholder on the Property.

      Ricco additionally alleged that Zimba, Maracom, Waltz, the Limited

Partnership, the Corporation, and appellants, along with another party Richard

Andreson, “acted in concert to create a false perception that Maracom had been

a second lienholder on the Property before [the] foreclosure by backdating

documents to reflect a prior transfer of the note and lien from Zimba to Maracom

when no such transfer actually occurred.” Ricco also alleged that “[t]he transfer

of lien was filed against the Property after this lawsuit was instituted in an attempt

to encumber and destroy [its] rights to the Property.” Ricco further alleged that

also in April 2014,

      Vista, through Hoskins, signed a new note to Maracom which stated
      that the note had been “informally” extended and a new interest rate
      of 10% was now being charged. This note would be used to support
      the alleged fraudulent lien on the Property for over one million
      dollars in favor of Maracom.

      Ricco sought a declaratory judgment that Zimba did not transfer its second

lien to Maracom before the 2011 foreclosure and that Maracom has no legal or

equitable right to challenge the foreclosure because it was not a lienholder or in

privity with the Vista entities when the foreclosure occurred. Additionally, Ricco

brought a claim for conspiracy to create and file a fraudulent lien under section

12.001 of the civil practice and remedies code: “Defendants have created and

filed a document in the Denton County public records with the intent of creating a

false lien on [Ricco’s] Property with intent to cause [Ricco] financial injury . . . .”


                                          4
Tex. Civ. Prac. & Rem. Code Ann. § 12.001 (West Supp. 2015). Ricco alleged

that all of the defendants acted knowingly and willfully. Finally, Ricco claimed

that Maracom should be estopped from claiming any lien in the property.

      As to appellants, Ricco also alleged specific instances of contact with the

State of Texas that they claim constitute continuous and systematic contacts with

the State. Among these, they allege the following:

             41. [Appellants] renewed a note to Maracom knowing that no
      collection efforts had ever been made on the original note and that
      no collection efforts would be made on the renewal of this note.
      [Appellants] knowingly agreed to be liable for over a million dollar
      note knowing that the sole purpose of this note was to cloud Ricco’s
      title.

             42. [Appellants] are jointly and severally liable for the torts
      plead[ed] in this lawsuit arising out of transactions in Texas while
      operating Vista. [Appellants] conspired with the other Defendants to
      cause a fraudulent lien to be put on the Property which they had filed
      a disclaimer of any rights of ownership.

      After a nonevidentiary hearing, the trial court denied appellants’ special

appearances. The trial court made the following relevant findings of fact and

conclusions of law in support of its ruling:

                                       I.
                                FINDINGS OF FACT

             1. In paragraph 17 of Plaintiff’s Fourth Amended Original
      Petition, Plaintiff alleged that prior to Plaintiff’s foreclosure of the
      disputed property in 2011, Hoskins and Eckel together with other
      Texas Defendants, represented that Zimba was the second
      lienholder.

             2. In paragraph 21 of Plaintiff’s Fourth Amended Original
      Petition, Plaintiff alleged that Hoskins and Eckel acted in concert
      with the Texas Defendants to create a false perception that


                                          5
Defendant Maracom had been the second lienholder at the time of
Plaintiff’s foreclosure of its lien, by back dating documents to reflect
a transfer of the note and lien to Maracom when no transfer had
occurred.

       3. In paragraph 30 of Plaintiff’s Fourth Amended Original
Petition, Plaintiff alleged Hoskins and Eckel together with the other
Texas Defendants created and filed a false document in the Denton
County public records with the intent of creating a false lien on
Plaintiff’s property to Plaintiff’s injury.

       4. In paragraph 22 of Plaintiff’s Fourth Amended Original
Petition, Plaintiff alleged that Hoskins on behalf of Vista Ridge
executed a new note with increased interest rate to increase the
amount of the note to over a million dollars and which purported to
be secured by the fraudulent lien filed in Denton County, Texas.

       5. Plaintiff’s Fourth Amended Original Petition expressly
alleged that Defendants, Hoskins and Eckel were purposefully and
intentionally involved with other Texas Defendants in engaging in
tortious conduct in Texas by filing a fraudulent lien in the Denton
County, Texas public records to cloud Plaintiff’s title to the real
property in dispute.

      ....

                              II.
                      CONCLUSIONS OF LAW

        1. Defendants Hoskins and Eckel, had the burden of negating
all jurisdictional bases alleged in Plaintiff’s Fourth Amended Original
Petition. Kelly v. General Interior Construction, Inc., 301 S.W.3d 653
(Tex. 2010).

      2. Defendants, Hoskins and Eckel, need not have entered the
state of Texas in the commission of their tortious acts, as long as
they had purposefully directed their activities toward this State and
the litigation arises from those activities. Hagerty Partners
Partnership v. Livingston, 128 S.W.3d 416 (Tex. App. – Dallas 2004,
pet. den.).

       3.    Plaintiff’s Fourth Amended Original Petition alleged
sufficient facts against Defendants, Hoskins and Eckel, to establish


                                   6
      that Defendants had committed a tort in Texas in whole or in part
      and thereby had done business in Texas pursuant to Section
      17.042(2) Tex. Civ. Prac. & Rem. Code.

             4. The evidence of Defendants, Hoskins and Eckel presented
      in support of their Special Appearances did not negate Plaintiff’s
      allegations in its petition that Hoskins and Eckel purposefully
      engaged in tortious conduct with the other Texas Defendants to file
      a fraudulent lien in Denton County, Texas records to cloud Plaintiff’s
      title.

             5. Defendants, Hoskins and Eckel, as officers and directors,
      are not protected from liability by the “Fiduciary Shield” doctrine,
      because officers and directors are personally liable for their own
      tortious conduct even though committed in their corporate or
      fiduciary capacity. SITQ E.U., Inc. v. Reata Restaurants, Inc., 111
S.W.3d 638 (Tex. App. – Fort Worth, 2005 pet. den.).

              6. The court has personal jurisdiction of Defendants, Hoskins
      and Eckel, based on the principle of specific jurisdiction and further
      the exercise of personal jurisdiction over Defendant comports with
      traditional notions of fair play and substantial justice. Hagerty
      Partners Partnership v. Livingston, 128 S.W.3d 416 (Tex. App. –
      Dallas, pet. den.).

                              Standard of Review

      Whether a trial court has personal jurisdiction over a defendant is a

question of law, which we review de novo. Moki Mac River Expeditions v. Drugg,

221 S.W.3d 569, 574 (Tex. 2007); TravelJungle v. Am. Airlines, Inc., 212 S.W.3d
841, 845 (Tex. App.––Fort Worth 2006, no pet.). The plaintiff bears the initial

burden of pleading sufficient allegations to bring a nonresident defendant within

the provisions of the long-arm statute.       Moki Mac, 221 S.W.3d at 574;

TravelJungle, 212 S.W.3d at 845. Once the plaintiff does so, the burden shifts to

the nonresident defendant to negate all alleged jurisdictional bases. Moki Mac,



                                        7
221 S.W.3d at 574; TravelJungle, 212 S.W.3d at 845. We review all of the

evidence in making this determination. TravelJungle, 212 S.W.3d at 845. We

may review the trial court’s resolution of disputed fact issues for legal and factual

sufficiency under the same standards of review that we apply in reviewing a

jury’s or trial court’s findings of fact at trial. Id.

                                      Applicable Law

       A Texas court may assert personal jurisdiction over a nonresident

defendant only if the requirements of due process under the Fourteenth

Amendment and the Texas long-arm statute are satisfied. U.S. Const. amend.

XIV, § 1; Tex. Civ. Prac. & Rem. Code Ann. §§ 17.041–.045 (West 2015);

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–14, 104 S.

Ct. 1868, 1871–72 (1984); Moki Mac, 221 S.W.3d at 574.

A. Long-arm Statute

       The Texas long-arm statute governs Texas courts’ exercise of jurisdiction

over nonresident defendants. Tex. Civ. Prac. & Rem. Code Ann. §§ 17.041–

.045; BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex.

2002); TravelJungle, 212 S.W.3d at 845. That statute permits Texas courts to

exercise jurisdiction over a nonresident defendant who “does business” in Texas.

Tex. Civ. Prac. & Rem. Code Ann. § 17.042; BMC Software, 83 S.W.3d at 795;

TravelJungle, 212 S.W.3d at 845. The statute lists some activities that constitute

“doing business” in Texas, including committing a tort, in whole or in part, in

Texas. Tex. Civ. Prac. & Rem. Code Ann. § 17.042; Moki Mac, 221 S.W.3d at


                                               8
574; TravelJungle, 212 S.W.3d at 845. The list of activities set forth in section

17.042 is not exclusive, however.             BMC Software, 83 S.W.3d at 795;

TravelJungle, 212 S.W.3d at 845.

      Because the long-arm statute reaches “as far as the federal constitutional

requirements for due process will allow,” a Texas court may exercise jurisdiction

over a nonresident if doing so “comports with federal due process limitations.”

TV Azteca v. Ruiz, No. 14-0186, 2016 WL 766927, at *2 (Tex. Feb. 26, 2016)

(quoting Spir Star AG v. Kimich, 310 S.W.3d 868, 871 (Tex. 2010)). Therefore,

in determining whether such requirements have been met, we rely on precedent

from the United States Supreme Court and other federal courts, as well as our

own state’s decisions.     BMC Software, 83 S.W.3d at 795; TravelJungle, 212
S.W.3d at 845–46.

B. Due Process

      Due process is satisfied when (1) the defendant has established minimum

contacts with the forum state and (2) the exercise of jurisdiction comports with

traditional notions of fair play and substantial justice.         Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158 (1945); TV Azteca, 2016 WL
766927, at *2; TravelJungle, 212 S.W.3d at 846. A nonresident defendant who

has “purposefully availed” himself of the privileges of conducting business in a

foreign jurisdiction, invoking the benefits and protections of its laws, has sufficient

minimum contacts with the forum to confer personal jurisdiction on a court in that

forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474–76, 105 S. Ct. 2174,


                                          9
2183–84 (1985); Moki Mac, 221 S.W.3d at 575.            Three factors important in

determining whether a defendant has purposefully availed itself of the forum are

(1) only the defendant’s contacts with the forum count, (2) the acts relied on must

be purposeful rather than merely fortuitous, and (3) the defendant must seek

some benefit, advantage, or profit by availing itself of the forum. Michiana Easy

Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 785 (Tex. 2005); TravelJungle,
212 S.W.3d at 846.

C. General v. Specific Jurisdiction

      Personal jurisdiction exists if the nonresident defendant’s minimum

contacts give rise to either specific jurisdiction or general jurisdiction.

Helicopteros Nacionales de Colombia, 466 U.S. at 413–14, 104 S. Ct. at 1872;

TV Azteca, 2016 WL 766927, at *3; TravelJungle, 212 S.W.3d at 846. A trial

court has general jurisdiction over a nonresident defendant when that

defendant’s contacts in a forum are continuous and systematic so that the forum

may exercise personal jurisdiction over the defendant even if the cause of action

did not arise from or relate to activities conducted within the forum state. Moki

Mac, 221 S.W.3d at 575; TravelJungle, 212 S.W.3d at 846.

      In contrast, specific jurisdiction is present if the nonresident defendant’s

alleged liability arises from or is related to an activity conducted within the forum.

Moki Mac, 221 S.W.3d at 575; TravelJungle, 212 S.W.3d at 846–47. In other

words, “there must be a substantial connection between those contacts and the

operative facts of the litigation.” Moki Mac, 221 S.W.3d at 585. When a plaintiff


                                         10
asserts that a trial court has specific jurisdiction over a nonresident defendant,

the minimum contacts analysis focuses on the relationship among the defendant,

the forum, and the litigation. Moki Mac, 221 S.W.3d at 575–76; Guardian Royal

Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 228 (Tex.

1991); TravelJungle, 212 S.W.3d at 847. For a Texas trial court to have specific

jurisdiction over a nonresident defendant, it is not necessary that the nonresident

defendant’s conduct actually occur in Texas, as long as the defendant’s acts

were purposefully directed towards Texas as opposed to at a specific person

who merely happens to be a Texas resident. See Calder v. Jones, 465 U.S. 783,

789–90, 104 S. Ct. 1482, 1487 (1984); TV Azteca, 2016 WL 766927, at *7–8;

TravelJungle, 212 S.W.3d at 847. As the supreme court has recently clarified,

      We explained in Michiana that courts cannot base specific
      jurisdiction merely on the fact that the defendant “knows that the
      brunt of the injury will be felt by a particular resident in the forum
      state.” “Put simply, however significant the plaintiff’s contacts with
      the forum may be, those contacts cannot be ‘decisive in determining
      whether the defendant’s due process rights are violated.’”

             As Trevino notes, however, the court of appeals did not rely
      on the mere fact that Trevino lives in Texas and allegedly suffered
      harm here. To the contrary, the court agreed with Petitioners that its
      analysis should not focus “on where the plaintiffs felt the harm
      caused by the defamation if the defendants have not directed the
      publication or broadcast at the forum,” and explained that it had “not
      considered [Trevino’s] injury or residence in [its] analysis because it
      is not relevant.” . . .

             There is a subtle yet crucial difference between directing a tort
      at an individual who happens to live in a particular state and
      directing a tort at that state. In Michiana, for example, the defendant
      allegedly directed a tort (by making misrepresentations in a phone
      call) at a plaintiff who lived in Texas, but that was the defendant’s


                                        11
      only contact with Texas. By contrast, in Keeton, the plaintiff did not
      even reside in the forum state, but the defendant had “continuously
      and deliberately exploited the New Hampshire market” by regularly
      distributing its magazines there. Thus, when the magazine ran a
      story that allegedly defamed the plaintiff, it directed a tort at the state
      of New Hampshire, not just at the plaintiff. Under Keeton, Calder,
      Walden, and Michiana, the fact that the plaintiff lives and was injured
      in the forum state is not irrelevant to the jurisdictional inquiry, but it is
      relevant only to the extent that it shows that the forum state was “the
      focus of the activities of the defendant.”

TV Azteca, 2016 WL 766927, at *7–8 (citations omitted).

D.    Traditional Notions of Fair Play and Substantial Justice

      Even when a nonresident has established minimum contacts with a state,

due process permits the state to assert jurisdiction over the nonresident only if

doing so comports with “traditional notions of fair play and substantial justice.”

TV Azteca, 2016 WL 766927, at *17 (quoting Int’l Shoe, 326 U.S. at 316, 66 S.

Ct. at 154). Typically, “[w]hen a nonresident defendant has purposefully availed

itself of the privilege of conducting business in a foreign jurisdiction, it is both fair

and just to subject that defendant to the authority of that forum’s courts.” Id.

(quoting Spir Star, 310 S.W.3d at 872). Thus, “[i]f a nonresident has minimum

contacts with the forum, rarely will the exercise of jurisdiction over the

nonresident not comport with traditional notions of fair play and substantial

justice.” Id. (quoting Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142,

154–55 (Tex. 2013)).

      Nevertheless, we consider several factors to evaluate the fairness and

justness of exercising jurisdiction over a nonresident defendant: (1) the burden



                                           12
on the defendant; (2) the interests of the forum in adjudicating the dispute; (3) the

plaintiff’s interest in obtaining convenient and effective relief; (4) the international

judicial system’s interest in obtaining the most efficient resolution of

controversies; and (5) the shared interest of the several nations in furthering

fundamental substantive social policies.          Id.   “To defeat jurisdiction, [the

defendant] must present ‘a compelling case that the presence of some

consideration would render jurisdiction unreasonable.’” Id. (quoting Spir Star,
310 S.W.3d at 878–89).

                                       Analysis

      The trial court did not find that Ricco pled facts showing general

jurisdiction, but it did find that Ricco had pled sufficient facts showing specific

jurisdiction and that the exercise of such jurisdiction would not offend traditional

notions of fair play and substantial justice. Appellants contend that the trial court

erred because Ricco did not plead any specific acts in furtherance of the

conspiracy that appellants performed while physically present in the state of

Texas. However, as we have discussed above, appellants’ alleged acts need not

have occurred while they were physically in the state of Texas if those acts were

sufficiently directed at the state and not just a particular resident.

      In Retamco Operating, Inc. v. Republic Drilling Co.––which the supreme

court cited in TV Azteca and which was decided after Michiana––the supreme

court held that Republic had “reached out and created a continuing relationship

in Texas” by purchasing and taking assignment of real property interests in


                                          13
Texas even though Republic never entered the state to do so. 278 S.W.3d 333,

339 (Tex. 2009). The court also noted that the contact was not merely fortuitous

in that the location of the property is “fixed in this state.” Id. Thus, the court held

that Republic had purposefully availed itself of the privilege of conducting

activities in Texas. Id. at 340. The court further determined that Retamco had

shown a substantial connection between these contacts and the operative facts

of the litigation because the value of the real property assets in Texas would

have to be proven in connection with the fraudulent transfer claim alleged in that

case. Id. at 340–41. The court concluded,

             Republic is alleged to have received transfer of Texas real
      property from a Texas resident, during the pendency of a Texas suit,
      for the purpose of defrauding a Texas resident. As a result of this
      transaction, assets ROI may have recovered from Paradigm are now
      in the possession of Republic. These contacts are sufficient to
      demonstrate that this alleged tort occurred at least, in part, in Texas.

Id. at 341.

      In Ryan Cos. US, Inc. v. Notch, No. 10-15-00227-CV, 2016 WL 859231

(Tex. App.––Waco Mar. 3, 2016, no pet. h.) (mem. op.), the court of appeals held

that the plaintiffs pled sufficient facts to show the trial court’s specific jurisdiction

over Notch because his alleged negligence occurred as a result of his

participation in the design process for a Gander Mountain store that was being

built and was to operate as an ongoing business in Corsicana, Texas. Id. at *4–

5. In discussing directed-a-tort jurisprudence, the court noted, similarly to the

supreme court in TV Azteca, that there is a difference between directing a tort at



                                           14
a person who happens to live in Texas or when the injury is felt in Texas and the

deliberate establishment of contacts specifically in connection with a construction

project to be built on real property located in Texas. Id. at *4 (citing Zac Smith &

Co. v. Otis Elevator Co., 734 S.W.2d 662, 665–66 (Tex. 1987), cert. denied, 484
U.S. 1063 (1988), and distinguishing Michiana).

      Here, appellants have never had any individual ownership interests in the

property involved in the suit,3 like the defendant in Retamco. They were merely

limited partners of the Limited Partnership. Although mere passive investment in

a limited partnership will not amount to purposeful availment, Nacho Remodeling

Co. v. Calsherm Partners, L.P., No. 05-14-00048-CV, 2014 WL 3828219, at *4

(Tex. App.––Dallas Aug. 5, 2014, no pet.) (mem. op.), here, Ricco has alleged

that appellants’ involvement went further than merely their status as limited

partners of the former property owner. Instead, Ricco contended in its pleadings

that appellants were jointly and severally liable with the other defendants and that

the object of the alleged conspiracy is the title to real property located in Denton

County, Texas. See Norstrud v. Cicur, No. 02-14-00364-CV, 2015 WL 4878716,

at *10 (Tex. App.––Fort Worth Aug. 13, 2015, no pet.) (mem. op.) (explaining that

allegations of tortious conduct by corporate officer are sufficient to preclude

protection via fiduciary shield doctrine). Ricco alleges that appellants assisted

      3
       The mere fact of ownership of property in Texas is not sufficient to
establish minimum contacts; the contact must still be purposeful and bear a
substantial connection to the operative facts of the litigation. See Johnson v.
Kindred, 285 S.W.3d 895, 903 (Tex. App.––Dallas 2009, no pet.) (op. on reh’g).


                                        15
Waltz in backdating documents between Zimba and Maracom showing that

Maracom, rather than Zimba, was the second lienholder with a security interest in

the property at the time of the foreclosure, so as to enable Maracom to record

documents in the Denton County property records that would create a cloud on

that property’s title.

       Recorded instruments in a grantee’s chain of title generally establish an

irrebuttable presumption of notice of an interest in real property. Ford v. Exxon

Mobil Chem. Co., 235 S.W.3d 615, 617 (Tex. 2007); Aston Meadows, Ltd. v.

Devon Energy Prod. Co., L.P., 359 S.W.3d 856, 859 (Tex. App.––Fort Worth

2012, pet. denied). As the supreme court has noted in a deed reformation suit,

“The stakes are high, as reliability of record title contributes mightily to the

predictability of property ownership that is so indispensable to our legal and

economic systems.” Cosgrove v. Cade, 468 S.W.3d 32, 34 (Tex. 2015). Thus,

Ricco’s allegations as to the purpose of the conspiracy have potentially more far-

reaching effects that extend not only to Ricco’s individual financial interest but

also to the state’s interest in maintaining stability and certainty regarding title to

real property.

       We conclude and hold that the alleged actions toward and injury alleged

here––which are the crux of the allegations against appellants––are directed at

the state of Texas rather than solely at Ricco and show purposeful availment




                                         16
necessary to support minimum contacts for purposes of specific jurisdiction.4

See Ryan Cos. US, 2016 WL 859231, at *4; San Pedro Impulsora de Inmuebles

Especiales, S.A. de C.V. v. Villarreal, 330 S.W.3d 27, 41 (Tex. App.––Corpus

Christi 2010, no pet.) (holding that trial court had personal jurisdiction over

Mexican company (1) that had been formed by woman who at time of suit was

ward of Cameron County solely to own real property in Texas and (2) that was

alleged to have participated in a fraudulent suit in Mexico to obtain funds from the

woman with the goal of ultimately depositing those funds in a Texas bank);

TravelJungle, 212 S.W.3d at 850–51 (holding that allegations that defendant

purposefully directed its alleged tortious activity to computer servers of plaintiff

that were physically located in the state of Texas were sufficient to support

specific jurisdiction). On that basis, this case is distinguishable from Horowitz v.

Berger, 377 S.W.3d 115 (Tex. App.––Houston [14th Dist.] 2012, no pet.), in

which the economic injuries were not directed at property itself but were allegedly

suffered by and directed at individual investors in Texas property based on

alleged misrepresentations made by the defendant in Israel. Id. at 125–27; see

also Curocom Energy LLC v. Young-Sub Shim, 416 S.W.3d 893, 898 (Tex.

App.––Houston [1st Dist.] 2013, no pet.) (following Horowitz in case involving

fraudulent inducement claim).



      4
        Because we have determined that the trial court did not err by determining
that it had specific jurisdiction, we need not address appellants’ argument that
the trial court did not have general jurisdiction. See Tex. R. App. P. 47.1.

                                        17
      Appellants argue that the burden shifted to Ricco to present evidence

supporting all bases of jurisdiction in response to appellants’ evidence

conclusively negating jurisdiction and that Ricco failed to do so. When a plaintiff

pleads sufficient jurisdictional allegations, the defendant bears the burden of

negating all bases of personal jurisdiction alleged by the plaintiff; this burden is

“tied to the allegations in the plaintiff’s pleading.” Kelly v. Gen. Interior Constr.,

Inc., 301 S.W.3d 653, 658 (Tex. 2010); cf. George v. Deardorff, 360 S.W.3d 683,

687 (Tex. App.––Fort Worth 2012, no pet.) (explaining that if plaintiff fails to

plead sufficient facts to bring defendant within reach of long-arm statute,

defendant need only prove that he or she does not live in Texas to meet burden

of negating jurisdictional allegations in plaintiff’s pleading).        The general

statement included in appellants’ verified special appearances that neither has

“committed a tort, in whole or in part, in Texas” is conclusory and not sufficient to

shift the burden to Ricco to produce evidence supporting its specific allegations

that appellants participated in a conspiracy aimed at clouding title to real property

in Texas. See Hoagland v. Butcher, 396 S.W.3d 182, 193 (Tex. App.––Houston

[14th Dist.] 2013, pet. denied).

      Moreover, considering the nature of the allegations, Texas’s interest in

resolving a dispute potentially affecting its real property records, and the lack of

any compelling evidence showing an unreasonable burden on appellants or a

greater interest of the resolution of the dispute in some other state, including

California, we conclude and hold that the trial court did not err by determining


                                         18
that its exercise of jurisdiction would not offend traditional notions of fair play and

substantial justice.

      Accordingly, we overrule appellants’ three issues.

                                    Conclusion

      Having overruled appellants’ three issues, we affirm the trial court’s

judgment.


                                                     /s/ Terrie Livingston

                                                     TERRIE LIVINGSTON
                                                     CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

GABRIEL, J., concurs without opinion.

DELIVERED: May 12, 2016




                                          19